     Case 1:20-cv-00885-AWI-JLT Document 22 Filed 02/08/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8
                                        UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11

12    EMANUEL MOIS,                                       1:20-cv-00885-AWI-JLT (PC)

13                         Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS TO DENY
14           v.                                           MOTIONS FOR INJUNCTIVE RELIEF

15    A. CIOLLI, et al.,                                  (Doc. Nos. 4, 8, 16)

16                         Defendants.

17

18          Plaintiff, a federal prisoner proceeding pro se, has filed this civil rights action seeking

19   relief pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971). The

20   matter was referred to a United States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and

21   Eastern District of California Local Rule 302.

22          On December 17, 2020, the magistrate judge filed findings and recommendations that

23   were served on Plaintiff and that contained notice to Plaintiff that any objections to the findings

24   and recommendations were to be filed within fourteen days. Doc. No. 16. Plaintiff has not filed

25   objections to the findings and recommendations.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court has conducted a

27   de novo review of this case. Having carefully reviewed the entire file, the Court concludes that

28   the findings and recommendations are supported by the record and proper analysis.
     Case 1:20-cv-00885-AWI-JLT Document 22 Filed 02/08/21 Page 2 of 2

 1
           Accordingly, IT IS HEREBY ORDERED that:
 2
           1.     The findings and recommendations filed December 17, 2020 (Doc. No. 16), are
 3
                  ADOPTED in full; and
 4
           2.     Plaintiff’s motions for injunctive relief (Docs. 4, 8) are DENIED as moot.
 5

 6   IT IS SO ORDERED.

 7   Dated: February 8, 2021
                                              SENIOR DISTRICT JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
